111 S.E.2d 185 (1959)
251 N.C. 325
John E. TURNER, Employee,
v.
BURKE HOSIERY MILL, Employer; The Travelers Insurance Co., Carrier.
No. 529.
Supreme Court of North Carolina.
November 25, 1959.
*186 Coltrane & Gavin, Asheboro, for plaintiff.
Sapp & Sapp, Greensboro, for defendants.
PER CURIAM.
After a careful examination of the plaintiff's assignments of error we are constrained to hold that this case falls within the purview of our decision in Hensley v. Farmers Federation Cooperative, 246 N.C. 274, 98 S.E.2d 289, and on authority of that case the judgment below is
Affirmed.